






EXHIBIT 10.27






[avidlogo22312a02a01.jpg]
 


Notice of Grant of [Performance/Time]-Based
Restricted Stock Units under
The 2014 stock incentive plan
 
FIRST NAME LAST NAME
ADDRESS LINE 1
ADDRESS LINE 2
ADDRESS LINE 3
CITY, STATE, ZIPCODE
Grant Number:
Employee ID:
Plan:
OPTION NUMBER
EMPLOYEE IDENTIFIER
2014 Stock Incentive Plan



This notice (the “Notice”) evidences the grant by Avid Technology, Inc. (the
“Company”) on _____ (the “Grant Date”) to you (the “Participant”) of
_____[performance/time]-based restricted stock units of the Company (“RSUs”).
Each RSU represents the right to receive one share of common stock, $0.01 par
value per share, of the Company (“Common Stock”) under the Company’s 2014 Stock
Incentive Plan (the “Plan”) upon vesting. The shares of Common Stock that are
issuable upon vesting of the RSUs are referred to herein as the “Shares.” The
RSUs and the Shares are subject to the attached Terms and Conditions and the
Plan. Together, the Notice, Terms and Conditions, and Plan constitute the
complete agreement between the Participant and the Company regarding the RSUs
and the Shares.


The RSUs will vest as follows: [add vesting]. Except as otherwise expressly
provided, if you terminate employment with the Company before your RSUs are
fully vested, you will forfeit the unvested RSUs.


By your signature and the Company’s signature below, you and the Company agree
that the RSUs are granted and governed by this Notice, the terms and conditions
of the Plan and the attached Terms and Conditions of the Shares (subject to any
applicable, superseding terms of your employment agreement with the Company).


Avid Technology, Inc.


    
 By: ____________________                        Date: __________
    John W. Frederick


I acknowledge the RSU grant made to me on ___, and confirm that I agree to the
terms and conditions set forth herein.


______________________________________________            Date:
____________________        
   
































--------------------------------------------------------------------------------




Avid Technology, Inc.
Grant of Restricted Stock Units
Terms and Conditions
(Time and Performance Based)




1.Grant of Restricted Stock Units. Avid Technology, Inc. has granted to the
Participant, subject to these Terms and Conditions, the attached Notice and the
Plan, the number of RSUs identified in the Notice. Each RSU represents the right
to receive one share of Common Stock. Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed in the Notice.


2.Vesting; Forfeiture.


(a)Vesting Schedule. The RSUs shall vest in accordance with the schedule,
subject to any performance and other conditions, as set forth in the Notice
(b)Vesting Upon Termination of Relationship with Company.


(i) Generally. Except as provided in Section 2(b)(ii) through (v), if the
Participant ceases to be employed by Avid Technology, Inc. or its subsidiaries
(the” Company”) (as an employee or officer of, or an advisor or consultant to,
the Company or its subsidiaries) for any reason or no reason, with or without
Cause (as defined below), prior to the final vesting date of the RSUs, vesting
shall cease and the Participant will have no rights with respect to any RSUs
that have not then vested.
(ii) Terms of Employment Agreement. The RSUs shall be subject to (and modified
by) any applicable, superseding vesting terms as set forth in the Participant’s
then-effective employment agreement, offer letter or other similar agreement
with the Company, if any.
(iii) Vesting Upon Death or Disability. If the Participant’s employment with the
Company is terminated by reason of death or disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”),
where the Participant is not retirement-eligible) prior to the final vesting
date of the RSUs, the Participant’s RSUs (A) that vest solely based on the
passage of time (“Time-Based RSUs”), if any, shall immediately vest with respect
to an additional number of Time-Based RSUs that would have vested during the
one-year period following the termination of the Participant’s employment with
the Company and (B) that vest based on performance criteria (“Performance-Based
RSUs”), if any, shall cease to vest and the Participant will have no rights with
respect to any Performance-Based RSUs that have not then vested.
(iv) Vesting Upon Retirement. If the Participant retires prior to the final
vesting date of the RSUs, then the Time-Based RSUs shall continue to vest
through the final vesting date notwithstanding that the Participant ceases to be
employed by the Company; provided, however, that if the Participant breaches (as
determined by the Company in its sole discretion) the non-competition,
non-solicitation or confidentiality provisions of any employment or
nondisclosure agreement or other similar agreement between the Participant and
the Company, or breaches any other restrictive covenant, vesting shall
immediately cease and the Participant will have no rights with respect to any
RSUs that have not vested as of the date of the breach. Performance-Based RSUs,
if any, shall cease to vest upon the Participant’s cessation of employment, and
the Participant will have no rights with respect to any Performance-Based RSUs
that have not then vested.
(v) Reorganization Event. Following a change in control of the Company or other
Reorganization Event (as defined in the Plan), vesting of your RSUs may be
modified by the Company’s Board of Directors or its designee, to the extent
permitted by the Plan.
(vi) Definitions. For purposes of this Section 2(b): “retirement” shall mean the
cessation of employment with the Company for any reason other than “Cause” by a
Participant who is at least 60 years of age and who has been employed
continuously by the Company for the seven years immediately preceding the date
of cessation of employment; and “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive. Notwithstanding the foregoing, if the Participant is party




--------------------------------------------------------------------------------




to an employment agreement, offer letter or other similar agreement with the
Company that contains a definition of “cause” for termination of employment,
“Cause” shall have the meaning ascribed to such term in such agreement. The
Participant shall be considered to have been discharged for “Cause” if the
Company determines, within 30 days after the Participant’s resignation, that
discharge for Cause was warranted.
(c) For purposes of these Terms and Conditions, employment with the Company
shall include employment with any of the Company’s present or future parent or
subsidiary corporations as defined in Sections 424(e) and 424(f) of the Code.


3.Distribution of Shares. The Company shall not be obligated to issue to the
Participant any
Shares upon the vesting of any RSU (or otherwise) unless the issuance and
delivery of such Shares shall comply with all relevant provisions of law and
other legal requirements including, without limitation, any applicable federal
or state securities and tax laws and the requirements of any stock exchange upon
which the Shares may then be listed. Each Share distribution date is hereinafter
referred to as a “Settlement Date.”


4.Restrictions on Transfer. The Participant shall not sell, assign, transfer,
pledge,
hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively, “transfer”) any RSUs, or any interest therein, except by will or
the laws of descent and distribution.


5.Dividend and Other Shareholder Rights. Except as set forth in the Plan,
neither the
Participant nor any person claiming under or through the Participant shall be,
or have any rights or privileges of, a stockholder of the Company in respect of
the Shares issuable pursuant to the RSUs granted hereunder until the Shares have
been delivered to the Participant.


6.Withholding Taxes; Section 83(b) Election.


(a)No Shares will be delivered pursuant to the vesting of an RSU unless and
until the Participant satisfies any federal, state or local withholding tax
obligation required by law to be withheld or paid in respect of this award. The
Participant acknowledges and agrees that to satisfy any tax obligation described
in Section 6(a) of these Terms and Conditions, the Company shall deduct and
retain from the Shares to be distributed upon the Settlement Date such number of
Shares as is equal in value to the Company’s minimum statutory withholding
obligations with respect to the income recognized by the Participant upon the
lapse of the forfeiture provisions (based on minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes, that are applicable
to such income), based on the closing price of the Common Stock on the
Settlement Date.


(b)The Participant acknowledges that no election under Section 83(b) of the Code
may be filed with respect to this award.


7.Section 409A of the Code.


(a)These Terms and Conditions and the applicable Notice shall be interpreted
consistent with the intent that the award comply with, or be exempt from, the
requirements of Section 409A of the Code, applicable Treasury regulations, and
guidance thereunder ("Section 409A"). No provision of these Terms and Conditions
or the Notice shall be interpreted or construed to transfer any liability for
any tax (including a tax or penalty due as a result of a failure to comply with
Section 409A) from the Participant to the Company or to any other individual or
entity.


(b)If the Participant is a “specified employee” under Section 409A(a)(2)(B)(i)
of the Code as of his separation from service (within the meaning of Section
409A) with the Company, any amount that is subject to Section 409A and payable
upon the Participant’s separation from service shall be delayed to the extent
required by Section 409A(a)(2)(B)(i) until the earlier of (a) the first payroll
date that is six (6) months after the Participant’s separation from service or
(b) a date determined by the Company that is within 30 days of the Participant’s
death. Such six-month delay shall not be required for any payment that is exempt
from the requirements of Section 409A.


(c)For purposes of Section 409A, each installment payment under this award shall
be treated as a separate payment.






--------------------------------------------------------------------------------




8.Miscellaneous.


(a)Governing Law. These Terms and Conditions shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to any
choice or conflict of law provision.


(b)Severability. The invalidity or unenforceability of any provision hereof
shall not affect the validity or enforceability of any other provision hereof,
and each such other provision shall be severable and enforceable to the extent
permitted by law.


(c)Binding Effect. These Terms and Conditions shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4.


(d)Waiver. Any provision for the benefit of the Company contained in these Terms
and Conditions may be waived, either generally or in any particular instance, by
the Board of Directors of the Company or a duly authorized committee thereof.


(e)Entire Agreement. These Terms and Conditions, the Notice, the Plan and any
applicable, superseding terms of the Participant’s employment agreement
constitute the entire agreement between the parties, and supersede all prior
agreements and understandings, relating to the subject matter hereof.


(f)Amendment. These Terms and Conditions may only be amended or modified in
accordance with the Plan.








